IN THE SUPREME COURT OF THE STATE OF DELAWARE

    WILLIAM PROBST,1                           §
                                               §   No. 118, 2020
          Petitioner Below,                    §
          Appellant,                           §   Court Below—Family Court
                                               §   of the State of Delaware
          v.                                   §
                                               §   File No. CS18-01579
    SHAYNA CHANCE,                             §   Petition No. 19-08955
                                               §
          Respondent Below,                    §
          Appellee.                            §

                               Submitted: November 10, 2020
                               Decided:   November 23, 2020

                                            ORDER

         It appears to the Court that, on October 21, 2020, the Chief Deputy Clerk

issued a notice, by certified mail, directing the appellant to show cause why his

appeal should not be dismissed for his failure to file an opening brief and appendix.

Postal records show that the appellant received the notice to show cause by October

30, 2020. A timely response to the notice to show cause was due on or before

November 9, 2020. To date, the appellant has not filed an opening brief or responded

to the notice to show cause. Dismissal of this appeal is therefore deemed to be

unopposed.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Gary F. Traynor
                                          Justice




                                       2